ORDER
The Disciplinary Review Board on September 12, 1997, having filed with the Court its decision concluding that RUDOLPH A. PALOMBI, JR., of TRENTON, who was admitted to the bar of this State in 1984, should be suspended from the practice of law for a period of three months for violating RPC 1.2(e) (not informing client that expected action violated RPCs) and RPC 7.1(a)(2) (making a false or misleading communication that implied respondent could achieve results that would violate RPCs), and good cause appearing;
It is ORDERED that RUDOLPH A. PALOMBI, JR., is hereby suspended from the practice of law for a period of three months, effective March 24, 1998, and until further Order of the Court; and it is further
*454ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.